Gilbert, J.
1. The rulings of the Supreme Court on questions of law, upon the interlocutory order of the trial judge granting an injunction, become the ,law of the case in so far as the case depends upon such questions of law. Ingram v. Trustees of Mercer University, 102 Ga. 226 (29 S. E. 273); Allen v. Schweigert, 113 Ga. 69 (38 S. E. 397); Western &c. R. Co. v. Third Nat. Bank, 125 Ga. 489 (54 S. E. 621) ; Southern Bell Telephone &c. Co. v. Glawson, 140 Ga. 507 (79 S. E. 136) ; Georgia Railway &c. Co. v. Decatur, 153 Ga. 330 (2) (111 S. E. 911); Towers v. City Land Co., 159 Ga. 486 (125 S. E. 837); Civil Code (1910), § 4336.
2. The principle in the decision may be reviewed and overruled in another case between different parties, but as between the parties the decision stands as the law of the case. Southern Bell Telephone &c. Co. v. Glawson, supra, at page 509, and cit. We are satisfied with the correctness of the decision of this case when it was formerly hero, and the request to review and overrule the same is therefore refused.

Judgment affirmed.


All the Justices concur.

J. L. Mayson and G. 8. Winn, for plaintiff in error.
Spence & Spence, contra.